EXHIBIT 10.86

SUBLEASE AGREEMENT

This SUBLEASE AGREEMENT (this “Sublease”) is made and entered into as of
November 30, 2007 by TARRAGON SOUTH DEVELOPMENT CORP., a Nevada corporation
(“Sublessor”), and PARLUX FRAGRANCES, INC., a Delaware corporation
(“Sublessee”).




RECITALS




A.

Sublessor and FBEC – Cypress Financial Center, L.P., a Delaware limited
partnership (“Original Landlord”), entered into that certain Office Lease
Agreement, dated as of August 24, 2005, pursuant to which Sublessor leased Suite
500 consisting of 19,072 square feet of rentable space (the “Leased Premises”)
in the building (the “Building”) located at 5900 North Andrews Avenue, Fort
Lauderdale, Florida 33309 (the “Lease”).




B.

Subsequent to the execution of the Lease, the Building was conveyed by Original
Landlord to Tricony CFC, L.L.C., a Delaware limited liability company
(“Landlord”).




C.

A copy of the Lease is attached hereto as Exhibit “A” and made a part hereof.




D.

Sublessor desires to sublease the Leased Premises to Sublessee, and Sublessee
desires to so sublease the Leased Premises from Sublessor. The Leased Premises
will also sometimes be referred to herein as the “Subleased Premises”.




NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration, the receipt of which is
hereby acknowledged, the parties hereby agree as follows:




AGREEMENT




1.

TERMS AND CONFLICTS. All capitalized terms used herein, which are not separately
defined herein and which are defined in the Lease, shall have the defined
meanings ascribed to them in the Lease. In the event that the terms and
provisions of this Sublease conflict with the terms and provisions of the Lease,
the terms and provisions of the Lease shall govern and be controlling.

2.

SUBLEASE GRANT; “AS IS” CONDITION.

(a)

Grant. Sublessor hereby subleases and demises to Sublessee, and Sublessee hereby
hires and subleases from Sublessor, the Subleased Premises.

(b)

“As Is” Condition. Sublessee acknowledges that prior to the execution of this
Sublease, Sublessee, with Sublessor’s permission, was permitted to make a
complete physical inspection of the Subleased Premises and that Sublessee has
satisfied itself with the condition of the same. Sublessor makes no warranties
or representations regarding the use or the





1




--------------------------------------------------------------------------------

condition of the Subleased Premises, or the suitability of the Subleased
Premises for Sublessee’s purposes. Sublessee, moreover, acknowledges (a) that
Sublessee has entered into this Sublease with the intention of making and
relying upon its own investigation of the condition of the Subleased Premises,
(b) that Sublessee is not relying upon any statements, representations or
warranties made by Sublessor or anyone acting or claiming to act on Sublessor’s
behalf concerning the Subleased Premises, and (c) neither Sublessor nor Landlord
will perform any work to prepare the Subleased Premises for Sublessee’s
occupancy. Sublessee accepts the Subleased Premises in their condition existing
as of the date of this Sublease, “AS IS/WHERE IS/WITH ALL FAULTS,” subject to
all applicable municipal, county, state and federal laws, ordinances and
regulations governing the use of the Subleased Premises. Sublessor shall be
responsible for the removal of all furniture and equipment from the Leased
Premises with the exception of those items that constitute the Sublesse’s
Fixtures and Equipment (as defined herein and listed on Exhibit “C” attached
hereto and made a part hereof). All such furniture and equipment that does not
constitute the Sublessee’s Fixtures and Equipment and is not so removed by the
Commencement Date may be removed by Sublessee and the cost of such removal shall
be reimbursed by Sublessor to Sublessee on demand. Any damage to the Leased
Premises caused by such removal of such furniture and equipment shall be
promptly repaired by Sublessor within thirty (30) days of such removal (or if
not reasonably capable of being repaired in such time period, then within such
time period that may be reasonably necessary to so complete such repair). If
such repair is not completed within the time period set forth in the immediately
preceding sentence, Sublessee shall be entitled to perform such repairs and the
cost of the same shall be reimbursed by Sublessor to Sublessee on demand.

3.

TERM. The term of this Sublease (the “Term”) shall commence on February 1, 2008
(the “Commencement Date”) and expire on January 31, 2016, unless sooner
terminated as provided herein. Notwithstanding anything contained herein to the
contrary, if the Lease expires or is terminated, for any reason, then this
Sublease also shall automatically expire or terminate as of the expiration or
termination date of the Lease, and the parties will be relieved of any further
liability or obligation under this Sublease, except for those matters that are
to survive the expiration or termination of the Lease and this Sublease.
Notwithstanding anything contained herein to the contrary, Sublessee shall be
permitted access to the Subleased Premises on a date that is thirty (30) days
prior to the Commencement Date for the purpose of performing the improvements
described in Exhibit “B” attached hereto and made a part hereof, provided, that
all of the terms and provisions of this Sublease have been complied with in all
respects other than any payment of the Base Rent and the Additional Rent (as
such terms are defined herein); it being understood that the payment of the Base
Rent and the Additional Rent shall not commence until the dates provided in
Schedule “A” and Schedule “B” attached hereto and made a part hereof.
Furthermore, the parties hereto understand, acknowledge and agree that Sublessor
shall be operating its normal and customary business activities at the Leased
Premises prior to the Commencement Date and any such access prior thereto shall
be performed so as not to interfere with such activities in any material
respect. The parties agree to mutually cooperate with respect to such access
prior to the Commencement Date and shall, subject to the terms hereof,
reasonably cooperate with each other in connection therewith.

4.

USE. Sublessee agrees to use the Subleased Premises for office purposes and no
other use. Notwithstanding anything contained herein to the contrary, Sublessee
shall not use or permit the Subleased Premises to be used in any manner which
would constitute a public or





2




--------------------------------------------------------------------------------

private nuisance or waste or violate any terms and provisions of the Lease.
Sublessee shall not use or occupy the Subleased Premises contrary to any
statute, rule, order, ordinance, requirement, law or regulation applicable
thereto nor in any manner that would interfere with the plumbing, mechanical,
HVAC or electrical systems of the Building.

5.

BASE RENT AND ADDITIONAL RENT

(a)

Base Rent. Sublessee covenants and agrees to pay to Sublessor, as base rent for
the Subleased Premises, in good funds at the time of payment, in advance, on the
first day of July 2008, and on the first day of each month thereafter during the
Term the applicable amount for that month as stated in Schedule “A” (the “Base
Rent”). Sublessee shall not be responsible for any additional rents other than
as provided in Section 5 (b) and Section 5(c) of this Sublease Agreement.

(b)

Rent Reimbursement. Notwithstanding the foregoing, commencing February 1, 2009
and continuing to the end of the term of this Sublease, monthly Base Rent shall
be increased each month by $2,119.11 in accordance with the calculation
reflected on Schedule “C” attached hereto and made a part hereof. Commencing
February 1, 2009, the total amount of monthly Base Rent otherwise payable in
accordance with Schedule “A” shall be increased by the said sum of $2,119.11 and
the total thereof shall constitute the monthly Base Rent for the remainder of
the Term.    




(c)

Additional Rent; Partial Payments Toward Sublessee’s Fixtures and Equipment. In
addition to the payment of the Base Rent as above provided, Sublessee covenants
and agrees to pay to Sublessor, as additional rent, on each date that the
payment of the Base Rent is due and payable to Sublessor the amount stated on
Schedule “B” applicable to that date for reimbursement to Sublessor for
Sublessor’s share of Operating Expenses payable by Sublessor under the Lease.
Any monies remaining after such reimbursement of Sublessor’s share of Operating
Expenses (such remaining monies are hereinafter referred to as the “Additional
Payment for Sublessee’s Fixtures and Equipment”) shall be payable to Sublessor
and applied by Sublessor to the payment of the use by, and conveyance to as set
forth in Section 33 hereof, Sublessee of improvements (including existing
furniture, workstations and appliances as set forth herein) in the Leased
Premises, a list of which is attached hereto as Exhibit “C” and made a part
hereof (the “Sublessee’s Fixtures and Equipment”). The foregoing payments
regarding the reimbursement of Operating Expenses, together with any and all
other payments to be made by Sublessee to Sublessor hereunder, other than the
Base Rent and other than the Additional Payment for Sublessee’s Fixtures and
Equipment and the Initial Payment for Sublessee’s Fixtures and Equipment (as
defined herein), shall be referred to herein as the “Additional Rent”.

(d)

Payment During Partial Month. In the event that the Term hereof shall end on a
date that is not the last day in a calendar month, then all Rent (as defined
herein) and other sums payable hereunder payable during such partial month shall
be appropriately prorated. Notwithstanding anything contained herein to the
contrary, the Base Rent, the Additional Rent and any Additional Payment for
Sublessee’s Fixtures and Equipment that would be payable during the first full
calendar month occurring during the Term shall be fully abated.





3




--------------------------------------------------------------------------------

(e)

Location of Payments. All of the Base Rent and the Additional Rent and all other
amounts due and payable hereunder shall be paid by Sublessee directly to
Sublessor by ACH transfer on the first day of each calendar month in accordance
with the terms and provisions hereof pursuant to the instructions set forth on
Exhibit “D” attached hereto and made a part hereof.




6.

PAYMENT OF RENT. All installments of the Base Rent and the Additional Rent and
all other sums due from Sublessee to Sublessor under this Sublease (other than
the Initial Payment for Sublessee’s Fixtures and Equipment and the Additional
Payment for Sublessee’s Fixtures and Equipment) are hereinafter, collectively,
referred to as “Rent”. All Rent shall be paid without offset, demand, deduction
or notice of any kind or nature whatsoever, except as specifically provided in
this Sublease, and shall include, when paid, applicable Florida sales tax
payable thereon. If any installment of Rent is not paid within five (5) days
after its due date, Sublessee shall pay to Sublessor a late payment charge equal
to seven percent (7%) of such past due amount. In addition to the rental
payments provided for in this Sublease, Sublessee shall pay to Sublessor any and
all taxes imposed by any governmental entity on all amounts classified as rent
(excluding federal income taxes), including all sales tax applicable to any
payments of Rent or any other payments required of Sublessee hereunder
immediately upon written notice from Sublessor (provided, however, no notice
shall be required regarding the payment of applicable Florida sales tax other
than as set forth herein in Section 12 (a) (i) regarding notices for late
payment of Rent). The covenant to pay Rent shall be independent of all of the
other covenants contained in this Sublease. Any tender by Sublessee of any Rent
payment with conditions imposed upon its acceptance may be accepted by Sublessor
without regard to such condition of tender and Sublessor is permitted to accept
such payment and apply the same to any balance then due as if such condition
were not imposed.

7.

LANDLORD’S SERVICES. It is understood and agreed that Sublessor shall not
directly provide any services to Sublessee, but rather Sublessee shall look to
Landlord to provide all such services provided by Landlord to Sublessor to be
made available to Sublessee on the same basis as set forth in the Lease.
Sublessor covenants and agrees that it shall do nothing which shall have the
effect of creating a breach of any of the terms, covenants and conditions of the
Lease. Failure on the part of Landlord to provide any services required under
the Lease shall not be a default by Sublessor of its obligations under this
Sublease and in connection therewith, the fact that Sublessee’s use and
occupancy of the Subleased Premises may be disturbed or prevented from any such
cause shall not in any way suspend, abate or reduce any amount of Rent due and
payable under this Sublease unless, and then only to the extent that, such cause
likewise acts to suspend, abate or reduce the rent Sublessor is obligated to pay
under the Lease for the Leased Premises. Sublessee shall be entitled to any
relief provided to Sublessor under the Lease regarding Landlord’s failure to
provide services.

8.

COMPLIANCE WITH LEASE. Sublessee represents to Sublessor that it has read the
entire Lease and is familiar with each of its terms, covenants and conditions,
and Sublessee acknowledges and agrees that this Sublease is under, and subject
and subordinate to, the terms, covenants and conditions of the Lease. Subject to
Section 14 hereof, Sublessee hereby agrees to be bound by and to assume and
perform all of Sublessor’s obligations as the “tenant” under the provisions of
the Lease and all of such provisions are hereby incorporated as additional
terms, covenants and conditions of this Sublease as if they were recited herein
(even if already





4




--------------------------------------------------------------------------------

set forth herein), including, without limitation, all payment, maintenance,
repair and replacement obligations under the Lease. Notwithstanding anything
contained herein to the contrary, Sublessor, and not Sublessee, shall remain
bound by the obligations as set forth in the Lease, and shall perform the
obligations associated with, the payment of all “rent” as defined in the Lease.
Furthermore, Sublessor shall be bound by and shall be in all respects
responsible for any and all obligations of the tenant under the Lease that arose
prior to the date hereof.

9.

INDEMNIFICATION. Sublessee shall indemnify and defend Sublessor against, and
hold Sublessor harmless from, all claims, damages, costs, demands, liabilities
and expenses (including reasonable attorneys’ fees) caused by (a) the act,
neglect or omission or misconduct of Sublessee, or its agents, contractors,
employees, licensees or invitees, or (b) the nonperformance or nonobservance of
any of Sublessee’s obligations under this Sublease, including Sublessee’s
obligations, nonperformance or nonobservance regarding the Lease, or (c) the
conduct or management of Sublessee’s business or from any work or thing
whatsoever done in or about the Subleased Premises by Sublessee, its agents,
contractors, employees, licensees or invitees. Further, Sublessee shall
indemnify and defend Sublessor against, and hold Sublessor harmless from, all
claims, damages, costs, demands, liabilities and expenses (including reasonable
attorneys’ fees) with respect to any accident, injury or damage whatsoever to
any person or to the property of any person or persons occurring in or about the
Subleased Premises at any time during the Term, excluding, however, any such
liability resulting from the gross negligence or willful misconduct of
Sublessor. All personal property placed and moved into the Subleased Premises
will be at the risk of Sublessee and Sublessor will not be liable to Sublessee
for damage to person or property arising from theft, vandalism, HVAC
malfunction, the bursting or leaking of water pipes or other leaks, or any act
or omission of any co-tenant, the Landlord or any other occupant of the Building
or of any other person. However, the foregoing will not relieve Sublessor of
liability for damage or injury resulting solely from Sublessor’s gross
negligence or willful misconduct. In no event will Sublessor be liable for
consequential damages to Sublessee or any of Sublessee’s agents.

10.

INSURANCE. At Sublessee’s sole cost and expense, Sublessee shall maintain at all
times during the Term those certain coverages, in amounts and in form, as is
described in Article 17 of the Lease. Such insurance to be procured and
maintained by Sublessee hereunder shall name Sublessor and Landlord as
additional insured parties thereunder. Sublessee shall deliver to Sublessor
certificates of insurance evidencing all policies and renewals thereof to be
maintained by Sublessee pursuant to this Section 10 prior to taking possession
of the Subleased Premises and not later than thirty (30) days prior to the
stated expiration date of each policy. Additionally, all insurance policies to
be procured, and maintained by Sublessee hereunder shall contain a provision
which requires thirty (30) days’ written notice to be given to Sublessor by the
insurance company before any such insurance policy is changed, lapses or is
canceled. Finally, all insurance required to be procured and maintained by
Sublessee hereunder shall be primary to any insurance maintained by Sublessor.
Sublessor and Sublessee agree to have their respective insurance companies
issuing property damage insurance waive any rights of subrogation such companies
may have against Sublessee or Sublessor, as the case may be, so long as the
insurance carried by Sublessor and Sublessee, respectively, is not invalidated
thereby. As long as such waivers of subrogation are contained in their
respective insurance policies, Sublessor and Sublessee hereby waive any right
that either may have against the other on account of any loss or





5




--------------------------------------------------------------------------------

damage to their respective property to the extent such loss or damage is
insurable under a policy of insurance for fire and all risk coverage, theft,
public liability or similar insurance.

11.

ASSIGNMENT AND SUBLEASE

(a)

Prohibition. Sublessee shall not assign, pledge or encumber this Sublease, or
sub-sublease the Subleased Premises, or any part thereof, without the prior
written consent of Sublessor and Landlord. If this Sublease is assigned or
sub-sublet without the prior written consent of Sublessor and Landlord, or if
the Subleased Premises or any part thereof shall be sub-subleased or occupied by
an occupant other than Sublessee, Sublessor may, after default by Sublessee,
subject to any notice and/or cure provisions provided for herein, collect rent
from the assignee, sub-subtenant or occupant, and apply the net amount collected
to the rent reserved herein, but no such collection shall be deemed a waiver of
this covenant not to transfer or encumber Sublessee's interest in the Subleased
Premises without Sublessor's and Landlord's prior written consent, or the
acceptance of such assignee, sub-subtenant or occupant as a replacement tenant,
or a release of Sublessee from further observance and performance of all of the
covenants and obligations of Sublessee described in this Sublease. Sublessor
shall not assign this Sublease without the prior written consent of Sublessee.
Notwithstanding anything contained herein to the contrary, but subject in all
respects to the terms of the Lease and any consent rights of Landlord
thereunder, Sublessee shall have the right, without Sublessor’s consent, but
after at least ten (10 business days’ prior written notice to Sublessor (which
notice shall contain documentation reasonably acceptable to Sublessor describing
and evidencing the transaction set forth in such notice with a covenant to
forward copies of any further documentation that may be reasonably requested by
Sublessor upon completion of the applicable transaction), at any time during the
Term, to assign this Sublease and its rights hereunder to any corporation or
other entity (i) controlling, controlled by or under common control with
Sublessee; (ii) resulting from a merger or consolidation with Sublessee; or
(iii) that has acquired or is simultaneously therewith acquiring ownership of
substantially all of the stock or assets of Sublessee. Any such notice and any
such documentation submitted by Sublessee shall constitute confidential material
and disclosure which Sublessor hereby agrees may not be disclosed, in whole or
in part, to any third party, except for disclosure to Landlord to the extent
required by the terms of the Lease and as otherwise required pursuant to
applicable law. In no event and under no circumstances shall any assignment
relieve Sublessee of any of its obligations under this Sublease.

(b)

Obligations to Assume. Anything herein to the contrary notwithstanding, no
assignment or sub-sublease approved by Sublessor and Landlord under the
provisions of this Sublease shall be effective unless and until the assignee or
sub-subtenant expressly assumes all of Sublessee's obligations under this
Sublease as and to the same extent as if such assignee or sub-subtenant were the
original sublessee named in this Sublease. Such assumption shall be in writing.
No transfer shall be effective unless and until an executed copy of the
assignment or sub-sublease and the assumption thereof shall be furnished to
Sublessor and Landlord within thirty (30) days after the date of the execution
thereof. In addition to the foregoing, if Sublessor and Landlord approve any
proposed assignee or sub-subtenant, Sublessor's consent to any proposed
assignment or sub-sublease shall be further conditioned upon the requirements
that the assignment or sub-sublease shall expressly provide that (a) the
assignment or sub-sublease is, without condition, subject to all of the
limitations, terms and conditions of this Sublease and (b)





6




--------------------------------------------------------------------------------

the assignee’s or sub-subtenant's rights shall not survive the earlier of the
termination of this Sublease or the Lease, whether such early termination was
effected by voluntary cancellation by the parties thereto or otherwise. If
consent is once given by Sublessor and Landlord to an assignment or sub-sublease
of the Subleased Premises, Sublessor and Landlord shall not be barred from
subsequently refusing to consent to any further assignment or sub-sublease. The
consent by Sublessor and Landlord to any sub-sublease or assignment by Sublessee
shall not relieve or release Sublessee from any of its duties or liabilities
under this Sublease whether past, present or future and Sublessee shall remain
liable for all of the obligations of “sublessee” hereunder, including, without
limitation, the obligation to timely pay all Rent and other sums hereunder.




12.

DEFAULT.

(a)

Default by Sublessee. If (i) at any time Sublessee fails to pay any portion of
the Rent by the day when the same shall become due and payable (provided,
however, such failure shall not trigger a default one time in any given calendar
quarter during the Term hereof unless such failure shall continue following the
passage of three (3) business days after Sublessor gives Sublessee notice of
such failure) or (ii) if Sublessee fails to perform any of the other terms,
conditions or covenants of this Sublease to be performed by Sublessee, other
than the payment of Rent, and said failure shall continue for a period of
fifteen (15) days after the service of written notice of such breach from
Sublessor to Sublessee (provided, however, that if the nature of the failure of
performance is such that more than fifteen (15) days is reasonably required for
its cure, then Sublessee shall have an additional period of time as is
reasonably required to cure such failure (but no more than an additional fifteen
(15) day period) so long as Sublessee commences such cure within said initial
fifteen (15) day period and thereafter diligently prosecutes such cure to
completion by the additional fifteen (15) day period, or (iii) Sublessee
vacates, abandons or surrenders all or any part of the Subleased Premises prior
to the expiration date of this Sublease, or (iv) the appointment of a trustee or
a receiver to take possession of all or substantially all of Sublessee’s assets
occurs, or if the attachment, execution or other judicial seizure of all or
substantially all of Sublessee’s assets located at the Subleased Premises, or of
Sublessee’s interest in this Sublease, occurs, or (v) Sublessee or any of its
successors or permitted assigns or sub-sublessees should file any voluntary
petition in bankruptcy, reorganization or arrangement, or an assignment for the
benefit of creditors or for similar relief under any present or future statute,
law or regulation relating to the relief of debtors, or (vi) Sublessee or any of
its successors or permitted assigns or sub-sublessees should be adjudicated
bankrupt or have an involuntary petition in bankruptcy, reorganization or
arrangement filed against it, or (vii) Sublessee (as a result of Sublessee’s or
its agent’s actions or inactions, whether directly or indirectly) shall permit,
allow or suffer to exist any lien, judgment, writ, assessment, charge,
attachment or execution upon Sublessor’s or Sublessee’s interest in this
Sublease or to the Subleased Premises and/or the fixtures, improvements and
furnishings located thereon (and the same is not released, satisfied or
transferred to bond pursuant to applicable Florida law within fifteen (15) days
or any earlier time as may be required pursuant to the Lease as determined by
Sublessor), or (viii) Sublessee breaches the provisions of Paragraph 15 of the
Lease as if the same applied to Sublessee as the tenant thereunder (Assignment
or Subletting); then Sublessee shall be in default hereunder. In the event that
Sublessee is in default hereunder, Sublessor may





7




--------------------------------------------------------------------------------

avail itself of all remedies allowed at law or in equity, including, but not
limited to, the following:

(A)

Sublessor shall have the right, at its election, to cancel and terminate this
Sublease and to remove all persons and properties therefrom by summary
proceedings; provided, however, that any such termination of this Sublease shall
be at the option or election of Sublessor only and such termination and
cancellation shall not take effect unless Sublessor shall so elect.

(B)

Sublessor shall have the right (1) to pursuant to the requirements of applicable
Florida law and any computation stated in the Lease (and as may then be
interpreted by Landlord) accelerate and declare immediately due and payable all
Rent and other charges to be paid by Sublessee hereunder to the end of the Term,
and to collect such Rent and charges immediately by distress proceedings or
otherwise, at Sublessor's election or (2) in the event that Sublessee vacates,
abandons or surrenders the Subleased Premises or in the event that Sublessor
dispossesses Sublessee but does not elect to terminate this Sublease, then,
without waiving its right to acceleration, Sublessor shall have the right to
re-let the Subleased Premises, or portions thereof, for Sublessee's account, for
such terms, rent and conditions as Sublessor may elect, applying the net rentals
or avails of such re-letting (x) first, to the payment of Sublessor's expenses
and dispossessing Sublessee and the costs and expenses of making such repairs
and improvements to the Subleased Premises as may be necessary in order to
enable Sublessor to re-let the same, (y) second, to the payment of any brokerage
commissions or other necessary expenses of Sublessor in connection with such
re-letting; and (z) third, the balance, if any, shall be applied by Sublessor
from time to time, but in any event no less than once a month, on account of the
payments due or payable by Sublessee hereunder, if any, with the right reserved
to Sublessor to bring such actions and proceedings for the recovery of any
deficits remaining unpaid as Sublessor may deem advisable from time to time,
without being obligated to await the end of the Term for a final determination
of Sublessee's account. The commencement or maintenance of any one or more
actions shall not bar Sublessor from bringing other or subsequent actions for
further accruals pursuant to the provisions of this section.

(C)

Sublessor shall have the right, to the extent applicable, to any additional
remedies that may be afforded to Landlord under the Lease.

(D)

In addition to the foregoing clauses (A) through (C) and in no way in limitation
of such clauses, in the event that this Sublease is terminated for the failure
of Sublessee to timely pay Rent under this Sublease or any other sums that may
be payable hereunder, then Sublessee shall pay to Sublessor a pro rata portion
of an amount equal to $250,000.00, which amount is intended to represent (and
should be calculated with such intention) the remaining amount of the brokerage
commission paid by Sublessor with respect to the transactions contemplated
hereby which Sublessor would not have gotten the benefit of as a result of such
early termination of this Sublease.

(b)

Remedies Cumulative. The foregoing rights and remedies given to Sublessor herein
are, and shall be deemed to be, cumulative, and the exercise of one shall not be
deemed to be an election of remedies, and shall be deemed to be given to
Sublessor in addition to any other and further rights granted to Sublessor by
any of the other terms of this Sublease, or by law, and the failure upon the
part of Sublessor at any time to exercise any right or remedy hereby





8




--------------------------------------------------------------------------------

given to it shall not be deemed to operate as a waiver by it of its right to
exercise such right or remedy at any other or future time.

(c)

Rights of Sublessor. If Sublessee fails to timely perform any of its duties
under this Sublease, Sublessor shall have the right (but not the obligation)
after the expiration of any applicable notice and/or cure period, to perform
such duty on behalf and at the expense of Sublessee, without further notice to
Sublessee, and all sums incurred by Sublessor in performing such duty shall be
considered Additional Rent under this Sublease and shall be due and payable upon
demand by Sublessor.

(d)

Understanding Regarding Late Payment of Rent. The mere acceptance by Sublessor
of late payments in the past shall not, regardless of any applicable laws to the
contrary, thereafter be deemed to waive Sublessor’s right to strictly enforce
this Sublease, including Sublessee’s obligation to make payments of Rent on the
exact day the same is due and payable hereunder. Following the occurrence of a
default by Sublessee, Sublessor shall have the right to require that any or all
subsequent amounts paid by Sublessee to Sublessor hereunder, whether in the cure
of the default in question or otherwise, be paid in the form of cash, money
order, cashier’s or certified check drawn on an institution acceptable to
Sublessor, or by other means approved by Sublessor, notwithstanding any prior
practice of accepting payments in any different form.

13.

IMPROVEMENTS.

(a)

Generally. Sublessee shall not make any improvements, alterations, additions or
changes to the Subleased Premises (collectively, the “Improvements”) without
first procuring (i) the prior written consent of Sublessor thereto, which
consent shall not be unreasonably withheld, delayed or conditioned and (ii) if
required by the terms of the Lease, the prior written consent of Landlord to
such Improvements. In the event that Sublesee shall propose any alterations,
additions or improvements to be made by or on behalf of Sublessee that Sublessor
has approved and that require the approval of Landlord pursuant to the terms of
the Lease, Sublessor shall, with reasonable diligence, cooperate with Sublessee
in obtaining such approval from Landlord. Sublessee hereby acknowledges and
agrees that Sublessee is and shall remain responsible for one hundred percent
(100%) of all costs and expenses (collectively, the “Costs”) incurred by
Sublessee for the Improvements, which will be payable by Sublessee in good and
immediately available U.S. funds. If all or any portion of the Costs are not
timely paid, time being of the essence, it shall automatically be considered a
default under this Sublease by Sublessee, without the necessity of notice to
Sublessee, in which event Sublessor shall be entitled (at Sublessor’s option) to
pay the unpaid portion of the Costs and charge Sublessee as Additional Rent such
unpaid portion of the Costs, together with interest equal to the highest rate
then allowed by law on the unpaid portion of the Costs, which interest shall
begin to accrue on the date Sublessee fails to make any such payment and
continuing until such sum has been paid in full. Notwithstanding anything
contained herein to the contrary, with respect to any particular Costs described
in the immediately preceding sentence that Sublessee honestly believes is in
dispute, provided the same does not result in a default under the Lease,
Sublessee shall be entitled to dispute the same and the same shall not be deemed
a default hereunder, provided, that such Costs are, to the reasonable
satisfaction of Sublessor, escrowed, bonded over or funds are otherwise set
aside to adequately pay for the same once the dispute is resolved. Provided no





9




--------------------------------------------------------------------------------

default has occurred under this Sublease during the Term, upon the expiration of
the Term, Sublessee shall be entitled to retain the Improvements, subject to any
contrary terms under the Lease.

(b)

Sublessor’s Property. Upon the expiration or termination of the Term, Sublessee
shall, at Sublessor’s option, either (a) allow the Improvements to remain in the
Subleased Premises, in which event such Improvements shall be Sublessor’s
property or (b) require Sublessee to remove any Improvements constructed upon
the Subleased Premises and repair any damage caused thereby. In the event that
Sublessee does not remove the Improvements as requested by Sublessor, Sublessor
shall do so and any costs incurred in such removal and any repair of damage as a
result thereof shall be payable by Sublessee to Sublessor on demand.




14.

SUBLESSOR’S OBLIGATION. In the event that Sublessee is not in default of its
obligations hereunder, Sublessor shall (a) promptly as the same becomes due and
payable under the Lease, pay to Landlord all of the rent (as defined in Section
5 of the Lease) and any other sums becoming due and payable under the Lease (not
payable as a result of Sublessee not performing the applicable obligations
thereunder as required hereby) and (b) shall otherwise perform those obligations
(and only those obligations) that can only be performed by Sublessor thereunder
as reasonably determined by Sublessor; it being understood by the parties hereto
that as set forth in Section 8 hereof Sublessee is otherwise required to perform
the obligations of “tenant” under the Lease . In the event that Sublessor shall
fail to make any such payment or perform any such obligation, Sublessee shall
have the right, but not the obligation, to make such payment or perform such
obligation and any such payment made by Sublessee (and the costs of performing
any such obligation by Sublessee) shall be payable by Sublessor to Sublessee,
together with interest at the highest lawful rate, upon demand. Further,
Sublessor shall indemnify Sublessee against any loss, expense (including
reasonable attorneys’ and reasonable paralegals’ fees) or damage suffered by
Sublessee in the event that a default occurs under the Lease as a result of
non-payment or such non-performance by Sublessor as set forth above and the
occurrence of the same results in the termination of this Sublease or the
eviction or removal of Sublessee from the Leased Premises.  

15.

INSPECTION. Sublessor and Landlord and their respective agents and
representatives shall have the right to enter the Subleased Premises at any
reasonable time during business hours after reasonable advance notice, or in the
event of an emergency at any time without notice, to inspect the Subleased
Premises, or to show the Subleased Premises to prospective lenders and tenants.

16.

HOLDING OVER. Sublessee shall have no right to occupy the Subleased Premises or
any portion of the Subleased Premises after the expiration or termination of
this Sublease. In the event that Sublessee or any party claiming by, through or
under Sublessee holds over, Sublessor may exercise any and all remedies
available to it at law or in equity to recover possession of the Subleased
Premises for damages. For each month or partial month that Sublessee or any
party claiming by, through or under Sublessee remains in occupancy of all or any
portion of the Subleased Premises after the expiration or termination of this
Sublease, Sublessee shall pay rent during the holdover period in an amount equal
to two hundred percent (200%) of the Rent last due and payable under the Lease.
No holding over by Sublessee after the





10




--------------------------------------------------------------------------------

expiration or termination of this Sublease shall be construed to extend the Term
and the provisions of this Section 16 shall not be deemed to limit or constitute
a waiver of any other rights or remedies of Sublessor hereunder. If as a direct
result of Sublessee’s holding over in the Subleased Premises after the
expiration or termination of this Sublease, Sublessor suffers damages or incurs
additional obligations to any third party, Sublessee covenants and agrees to
indemnify and hold Sublessor harmless from and against such damages or
additional obligations, including, without limitation, Sublessor’s attorneys’
fees.

17.

ATTORNEYS’ FEES. In the event that legal action is brought by either party
against the other, the prevailing party shall be entitled to recover, as part of
its damages, reasonable attorneys’ fees, paralegals’ fees and costs incurred in
bringing and maintaining any such action, including those incurred out of court,
in arbitration or mediation, at trial, on rehearing, or on appeal, or in the
collection of judgments.

18.

BROKERAGE COMMISSIONS. Sublessor and Sublessee represent and warrant to each
other that no services have been performed for either party in connection with
the transaction hereby described by any broker, finder or salesperson other than
by CB Richard Ellis and Cushman and Wakefield of Florida, Inc. whose fees shall
be paid by Sublessor pursuant to the terms of separate agreements. Each party
hereto shall indemnify and forever hold the other party harmless from and
against any claim, loss, damage, cost and expense (including, without
limitation, court costs and attorneys’ fees) which the other party may suffer or
incur as a result of a breach of the foregoing covenants, representations or
warranties by such party.

19.

NOTICES. All notices hereunder shall be in writing and shall be delivered (a) by
certified mail, postage prepaid, return receipt requested or (b) by nationally
recognized overnight courier service, addressed to the parties as follows:

If to Sublessor:

Scott Hendrix, Senior Vice President of

Operations

Tarragon Corporation

5900 North Andrews Avenue

Suite 500

Fort Lauderdale, Florida 33309

Telephone: (954) 245-3168

Facsimile: (954) 712-1255

Email: shendrix@tarragoncorp.com




With a copy to:

 

Marcy H. Kammerman, Executive Vice President

Tarragon Corporation

5900 North Andrews Avenue

Suite 500

Fort Lauderdale, Florida 33309

Telephone: (954) 245-3295

Facsimile: (954) 744-5850

Email: mkammerman@tarragoncorp.com





11




--------------------------------------------------------------------------------




If to Sublessee:

Neil J. Katz Chief Executive Officer

Parlux Fragrances, Inc.

3725 S.W. 30th Avenue

Fort Lauderdale, Florida 33312

Telephone: (954) 316-9008, Extension: 8116

Facsimile: (954) 316-8155

Email: nkatz@parlux.com




With a copy to:

Joseph B. Reisman, Esquire

Peckar & Abramson

One Southeast Third Avenue

Suite 3050

Miami, Florida 33131

Telephone: (305) 358-2600

Facsimile: (305) 375-0328

Email: jreisman@pecklaw.com




After the Commencement Date, notices for Sublessor shall be sent to the parties
listed above at an address to be forwarded to Sublessee in writing and for
Sublessee shall be sent to the party listed above at the Leased Premises. Any
notice given as aforesaid shall be deemed given when received or if unclaimed or
delivery is refused, on the date delivery was first attempted.




20.

DAMAGE OR DESTRUCTION. In the event that any damage or destruction to the
Subleased Premises, the Leased Premises or the Building entitles Sublessor to
terminate the Lease, Sublessor, by written notice to Sublessee, may exercise its
right to terminate the Lease and this Sublease shall terminate as of the date of
such termination of the Lease.

21.

BINDING EFFECT. This Sublease shall be binding upon and inure to the benefit of
Sublessor and Sublessor’s successors and assigns. This Sublease shall be binding
upon and inure to the benefit of Sublessee and its permitted successors and
assigns.

22.

ENTIRE AGREEMENT. This Sublease and the exhibits attached to this Sublease set
forth all the covenants, promises, assurances, agreements, conditions,
statements and understandings between Sublessor and Sublessee concerning the
Subleased Premises, the Leased Premises and the Building and there are no
representations or warranties, either oral or written, between or among them
other than those expressly stated in this Sublease. This Sublease supersedes and
revokes all previous negotiations, arrangements, letters of intent, offers to
sublease, sublease proposals and information conveyed, whether oral or written,
between the parties or their respective representatives or any other person
purporting to represent Sublessor or Sublessee. No subsequent alteration,
amendment, change or addition to this Sublease shall be binding upon Sublessor
or Sublessee unless in writing signed by both parties and consented to by
Landlord.

23.

NO WAIVER. The receipt by Sublessor of any Rent with knowledge of the breach of
any covenant of this Sublease by Sublessee shall not be deemed a waiver of such





12




--------------------------------------------------------------------------------

breach or any subsequent breach of this Sublease by Sublessee and no provision
of this Sublease shall be deemed to have been waived by either party unless such
waiver is in writing signed by such party.

24.

TIME. Time is of the essence in the performance of the obligations under this
Sublease.

25.

CONSENT OF LANDLORD. This Sublease is expressly subject to and conditioned upon
the consent of Landlord hereto which consent is evidenced by Landlord’s
signature on the consent form attached hereto and made a part hereof as Exhibit
“E”. Sublessor agrees to forward to Landlord its submission for such consent
within two (2) business days after Sublessor has received all of the
documentation required for such submission as set forth and required by the
Lease. Sublessor shall provide a copy to Sublessee of such submission with
evidence that the same has been provided to Landlord at the same time provided
to Landlord. Additionally, Sublessor shall keep Sublessee apprised of the status
of such submission at all times it receives information from Landlord with
regard thereto. Such consent must be provided within the time period set forth
in the Lease or, at Sublessee’s option, Sublessee may terminate this Sublease.

26.

SEVERABILITY AND FLORIDA LAW. In the event that any portion of this Sublease
shall be found to be unenforceable, then the parties agree that if the deletion
of such unenforceable portion shall not affect the overall intent (nor
materially impair the benefits negotiated by each party hereunder), the
remainder of this Sublease shall remain in full force and effect. This Sublease
and the terms and provisions hereof shall be governed by the laws of the State
of Florida and, in the case of any dispute arising hereunder, the parties hereto
agree that the laws of the State of Florida shall apply.

27.

RADON. Radon is a naturally occurring radioactive gas that, when it has
accumulated in a building in sufficient quantities, presents health risks to
persons who are exposed to it over time. Levels of radon that exceed federal and
state guidelines have been found in buildings in Florida. Additional information
regarding radon and radon testing may be obtained from your county public health
unit.

28.

ESTOPPEL CERTIFICATE/SUBORDINATION. Sublessee covenants and agrees that it will,
from time to time, upon request by Sublessor, execute and deliver to such
persons as Sublessor may request, a statement in recordable form certifying that
this Sublease is unmodified and in full force and effect (or if there have been
modifications, that the same is in full force and effect as so modified),
stating the dates to which Rent and other charges payable under this Sublease
have been paid, stating that Sublessor is not in default hereunder (or if
Sublessee alleges a default, stating the nature of such alleged default), and
further stating such other matters as Sublessor reasonably shall require.
Sublessee accepts this Sublease subject to and subordinate to any mortgage, deed
of trust or other lien presently existing or hereafter arising upon the
Subleased Premises, and to any renewals, refinancings and extensions thereof,
but Sublessee agrees that any such mortgagee shall have the right at any time to
subordinate such mortgage, deed of trust or other lien to this Sublease on such
terms and subject to such conditions as such mortgagee may deem appropriate in
its discretion. Sublessor is hereby irrevocably vested with full power of
authority to subordinate this Sublease to any mortgage,





13




--------------------------------------------------------------------------------

deed of trust or other lien now existing or hereafter placed upon the Subleased
Premises, and Sublessee agrees upon demand to execute such further instruments
subordinating this Sublease to any such liens as Sublessor may request.

29.

QUIET ENJOYMENT. Subject to the terms, covenants and conditions of this Sublease
and except as otherwise herein provided, Sublessor agrees that, upon payment of
the Rent as herein specified and the performance of all of the terms, covenants
and conditions herein expressed on the part of Sublessee to be performed,
neither Sublessor nor any party claiming by, through or under Sublessor shall
disturb Sublessee’s peaceful and quiet enjoyment of the Subleased Premises
during the Term. The covenant of quiet enjoyment given by Sublessor in this
Section 28 is granted in lieu of any other covenant or warranty from Sublessor
with respect thereto, whether express or implied by law.

30.

RULES AND REGULATIONS. Sublessee agrees to abide by all of the rules and
regulations promulgated by Landlord in connection with the Subleased Premises,
the Leased Premises and the Building and as supplemented from time to time.
Neither Landlord nor Sublessor will be liable to Sublessee for violation of the
same, or any other act or omission, by any other building tenant or occupant.

31.

LANDLORD’S LIEN. To secure the payment of all Rent and other sums of money due
and to become due and the faithful performance of this Sublease by Sublessee,
Sublessee hereby grants to Sublessor an express first and prior lien and
security interest on all property (including fixtures, equipment, chattels and
merchandise) which may be placed in or upon the Subleased Premises, and also
upon all proceeds of any insurance which may accrue to Sublessee by reason of
destruction of or damage to any such property. Such property shall not be
removed therefrom without the written consent of Sublessor until all arrearages
in rent and other sums of money then due to Sublessor hereunder shall first have
been paid. This lien and security interest is given in addition to Sublessor’s
statutory lien and shall be cumulative thereto. Concurrently with the execution
of this Sublease (or later if requested by Sublessor at its discretion),
Sublessee shall execute and deliver to Sublessor Uniform Commercial Code
Financing Statements in sufficient form to that when properly filed, the
security interest hereby given shall be perfected. The lien and security
interest created hereby shall be terminated when all of the rent and other sums
of money becoming due during the Term shall have been paid in full.

32.

BUILDING SIGNAGE. Subject to Landlord’s prior written approval and the terms of
the Lease, Sublessor consents to Sublessee, at its option and sole cost,
liability and expense, replacing Sublessor’s exterior building signage. In
connection therewith, the provisions contained in the Lease with respect to such
exterior building signage shall be in all respects be applicable to Sublessee’s
obligations with respect thereto and Sublessee agrees to be bound by the same.
Furthermore, if Sublessor is required by Landlord to remove its exterior
building signage pursuant to the provisions of the Lease, Sublessor shall do so
at its sole cost as set forth in the Lease.

33.

FURNITURE, ETC.: All existing furniture, workstations and appliances shall
remain in the Leased Premises for Sublessee’s use (which include the Sublessee’s
Fixtures and Equipment) with the exception of the items listed in Exhibit “F”
attached hereto and made a part





14




--------------------------------------------------------------------------------

hereof. In consideration of the use, and conveyance and described herein, of the
Sublessee’s Fixtures and Equipment, Sublessee shall pay to Sublessor (a)
$10,000.00 to be paid by Sublessee to Sublessor upon delivery to Sublessee of
Landlord’s consent to this Sublease (the “Initial Payment for Sublessee’s
Fixtures and Equipment) and (b) the Additional Payment for Sublessee’s Fixtures
and Equipment. Sublessor hereby (i) grants, bargains, sells and transfers to
Sublessee the Sublessee’s Fixtures and Equipment, (ii) warrants it has good
title and right to transfer the Sublessee’s Fixtures and Equipment to Sublessee,
and (iii) warrants that the Sublessee’s Fxitures and Equipment is free and clear
of all liens and encumbrances except for the landlord’s lien under the Lease and
this Sublease and personal property taxes for the current year. Upon the
Commencement Date, Sublessor shall transfer of title to the Sublessee’s Fixtures
and Equipment to Sublessee by good and sufficient bill of sale in the form
attached hereto as Exhibit “G” and made a part hereof. Sublessor and Sublessee
agree to prorate personal property taxes applicable to the Sublessee’s Fixtures
and Equipment for the calendar year 2008 (i.e. Sublessor to pay Sublessee for
such prorated amount for the calendar month of January 2008) based upon the
amount allocated thereto in the 2008 tax bill. Such prorated amount based on the
highest allowable discount therefor shall be deducted from the amount of Rent
payable by Sublessor in the calendar month of December 2008. In connection
therewith, Sublessor and Sublessee shall cause all appropriate documentation to
be executed and/or filed with the applicable governmental authorities so that
the 2008 tax bill for the Sublessee’s Fixtures and Equipment is in the name of
and forwarded to Sublessor at the time the 2008 tax bill is to be delivered.

34.

JURY TRIAL WAIVER. NEITHER SUBLESSEE NOR SUBLESSOR SHALL SEEK A JURY TRIAL IN
ANY LAWSUIT, PROCEEDING, COUNTERCLAIM OR ANY OTHER LITIGATION BASED UPON, OR
ARISING OUT OF, THIS SUBLEASE, ANY RELATED INSTRUMENT, ANY COLLATERAL OR THE
DEALINGS OR THE RELATIONSHIP BETWEEN OR AMONG THE PARTIES, OR ANY OF THEM. NO
PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION, IN WHICH A JURY HAS BEEN WAIVED,
WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT OR HAS NOT BEEN WAIVED. THE
PROVISIONS OF THIS SECTION 30 HAVE BEEN FULLY DISCUSSED BY THE PARTIES HERETO.
NO PARTY HAS IN ANY WAY AGREED WITH OR REPRESENTED TO ANY OTHER PARTY THAT THE
PROVISIONS OF THIS SECTION 31 WILL NOT BE FULLY ENFORCED IN ALL INSTANCES.

IN WITNESS WHEREOF, Sublessor and Sublessee have caused this Sublease to be duly
executed as of the day and year first above written.










[SIGNATURES APPEAR ON FOLLOWING PAGE]





15




--------------------------------------------------------------------------------





WITNESSES:

                                                 

SUBLESSOR:

 

                                                          

 

 

                                                          

 

 

 

 

 

 

/s/ D.J. Ruggiero

 

Tarragon South Development Corp.,
a Nevada corporation

Signature

 

D.J. Ruggiero

 

 

 

 

Print Name

 

By:

/s/ Marcy H. Kammerman

 

/s/ Jessica Worsham

 

 

Marcy H. Kammerman

 

Signature

 

 

Executive Vice President

 

Jessica Worsham

 

 

 

 

Print Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SUBLESSEE:

 

  

 

 

 

 

/s/ Frank A. Buttacavoli

 

PARLUX FRAGRANCES, INC., a
Delaware corporation

 

Signature

 

 

Frank A. Buttacavoli

 

 

 

 

Print Name

 

By:

/s/ Neil J. Katz

 

/s/ Jim Cahlin

 

 

Neil J. Katz

 

Signature

 

 

Chairman and CEO

 

Jim Cahlin

 

 

 

 

Print Name

 

 

 

 





16




--------------------------------------------------------------------------------

EXHIBIT “A”




LEASE AGREEMENT











--------------------------------------------------------------------------------

EXHIBIT “B”




LIST OF SUBLESSEE IMPROVEMENTS TO BE PERFORMED PRIOR TO THE COMMENCMENT DATE







1.

New T1 line and termination box to be added to computer room for Parlux testing.

2.

Additional electrical lines run for AS/400 and UPS systems.

3.

Allocated space in computer room to set up small server PC and router for
testing.

4.

Access to computer room to allow testing of T1 line and communication systems.














--------------------------------------------------------------------------------

EXHIBIT “C”




LIST OF SUBLESSEE’S FIXTURES AND EQUIPMENT

















--------------------------------------------------------------------------------

EXHIBIT “D”




ACH WIRING INSTRUCTIONS











--------------------------------------------------------------------------------

EXHIBIT “E”




FORM OF LANDLORD’S CONSENT




















--------------------------------------------------------------------------------

EXHIBIT “F”




FURNITURE, WORKSTATIONS AND EQUIPMENT TO BE RETAINED AND REMOVED BY SUBLESSOR







All furniture, workstations, equipment and other items not listed on Exhibit
“C”.











--------------------------------------------------------------------------------

EXHIBIT “G”




FORM OF BILL OF SALE











--------------------------------------------------------------------------------

SCHEDULE “A”




CALCULATION OF BASE RENT DURING LEASE TERM




Lease Year

Square Footage Rental

Annual

Monthly

 

 

 

 

 

 

 

 

2/01/08 – 6/30/08

$13.65

$0

$0

 

 

 

 

7/01/08 – 1/31/09

$13.65

$151,860.80

$21,694.40

 

 

 

 

2/01/09 – 1/31/10

$14.06

$268.152.32

$22.346.03

 

 

 

 

2/01/10 – 1/31/11

$14.48

$276,162.56

$23,013.55

 

 

 

 

2/01/11 – 1/31/12

$14.91

$284,363.52

$23,696.96

 

 

 

 

2/01/12 – 1/31/13

$15.36

$292,945.92

$24,412.16

 

 

 

 

2/01/13 – 1/31/14

$15.82

$301,719.04

$25,143.25

 

 

 

 

2/01/14 – 1/31/15

$16.29

$310,682.88

$25,890.24

 

 

 

 

2/01/15 – 1/31/16

$16.78

$320,028.16

$26,669.01














--------------------------------------------------------------------------------

SCHEDULE “B”




CALCULATION OF ADDITIONAL RENT DURING LEASE TERM




Lease Year

Square Footage Rental

Annual

Monthly

 

 

 

 

 

 

 

 

2/01/08 – 6/30/08

$14.35

$0

$0

 

 

 

 

7/01/08 – 1/31/09

$14.35

$159,648.53

$22,806.93

 

 

 

 

2/01/09 – 1/31/10

$14.78

$281,884.16

$23,490.35

 

 

 

 

2/01/10 – 1/31/11

$15.22

$290,275.84

$24,189.65

 

 

 

 

2/01/11 – 1/31/12

$15.68

$299,048.96

$24,920.75

 

 

 

 

2/01/12 – 1/31/13

$16.15

$308,012.80

$25,667.73

 

 

 

 

2/01/13 – 1/31/14

$16.63

$317,167.36

$26,430.61

 

 

 

 

2/01/14 – 1/31/15

$17.13

$326,703.36

$27,225.28

 

 

 

 

2/01/15 – 1/31/16

$17.64

$336,430.08

$28,035.84














--------------------------------------------------------------------------------

SCHEDULE “C”




CALCULATION OF RENT DIFFERENTIAL REIMBURSEMENT SCHEDULE




Lease Year

Square Footage Rental

Monthly

 

 

 

2/01/09 – 1/31/16

 

$2,119.11












